Citation Nr: 0006076	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-12 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right little finger.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1998 and February 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
a current disability of the cervical spine and any incident 
or manifestation during the veteran's period of active 
service.

2.  Residuals of a fracture of the right little finger were 
essentially asymptomatic on VA examination.


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for 
degenerative joint disease of the cervical spine is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the right little finger are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Code 5227 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

A well-grounded claim for service connection requires that 3 
elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b) if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The veteran's service medical records are negative for any 
complaint, finding, or treatment of the cervical spine.

At a personal hearing in July 1999, when asked about any 
injury to his neck in service, the veteran described an 
incident when he was carrying a heavy weapon.  He said, "...I 
was walking through the bush and, you know, I was hurting."

At a VA spine examination in July 1998, degenerative joint 
disease of the cervical spine was suspected.

VA X-rays of the cervical spine in July 1998 showed disc 
disease at C4 to C7.

The veteran's claim for service connection for degenerative 
joint disease of the cervical spine is not well grounded, 
because one of the required elements has not been satisfied.  
There is competent medical evidence of a current disability 
of the cervical spine, and the Board will assume, for the 
purpose of the well-grounded analysis, that the veteran 
sustained an injury, such as a strain, of the cervical spine 
during active service.  However, there is no competent 
medical evidence of a nexus between a current disability of 
the cervical spine and any incident or manifestation during 
active service, and, therefore, the claim is not well 
grounded.  38 U.S.C.A. § 5107(a); Epps.  The claim is also 
not well grounded under 38 C.F.R. § 3.303(b) and Savage, 
because there is no competent medical evidence of a nexus 
between the current disability and continuous postservice 
symptomatology, and a chronic cervical spine disability in 
service and since service has not been demonstrated.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for a cervical spine disorder "plausible".  
See generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. 
Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for degenerative joint disease of the 
cervical spine.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

II.  Increased Rating

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

38 C.F.R. § 4.71a, Diagnostic Code 5227 provides that 
ankylosis of a little finger warrants only a noncompensable 
evaluation.  However, in evaluating disabilities of the 
musculoskeletal system, it is also necessary to consider, in 
addition to the schedular criteria, functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement, or weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The veteran's service medical records disclose that, in 
August 1964, while playing sports, he sustained a fracture of 
the proximal phalanx of the right little finger.

VA X-rays in March 1998 revealed old, healed fracture of the 
fifth proximal phalanx. 

At a VA general medical examination in March 1998, the 
veteran gave a history of right little finger trauma in 
service, and indicated that he had minimal local symptoms 
since then.  On examination, there was mild, fixed lateral 
deviation of the last two phalanges over the first phalanx.  
There was no localized tenderness.  Active and passive range 
of motion of the right little finger was full.  The diagnosis 
was residuals of injury to the right little finger.

In his notice of disagreement, received in July 1998, the 
veteran stated that his right little finger was crooked, and 
it was painful on motion and painful to write.  However, the 
Board observes that pain on movement of the right little 
finger was not reported by the VA general medical examiner as 
an objective finding.

The rating schedule does not provide a compensable schedular 
evaluation for the veteran's right little finger disability.  
In addition, the evidence of record does not demonstrate that 
there is any significant loss of function of the right hand 
attributable to the condition of the right little finger.  
For these reasons, the Board concludes that entitlement to a 
compensable evaluation is not established.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5227.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply in this 
case.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative joint disease of the 
cervical spine is denied.

An increased (compensable) evaluation for residuals of a 
fracture of the right little finger is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 


